Citation Nr: 0110515	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows he died in March 
1998 due to metastatic lung cancer.  

3.  The veteran served in Vietnam from November 1966 to May 
1967.

4.  During the veteran's lifetime, service connection had 
been established for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.

5.  The veteran's metastatic lung cancer was not manifested 
within 30 years of his service in Vietnam.

6.  The veteran's metastatic lung cancer was not causally or 
etiologically related to his service.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by a disability of service origin, 
nor may the veteran's death be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death is related to his active service.  
Specifically, the appellant maintains that the veteran was 
exposed to Agent Orange during his service in Vietnam, and 
that the veteran's metastatic lung cancer was caused by this 
exposure, leading to his death.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the appellant by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO obtained the veteran's service 
medical records, as well as requested medical evidence 
supporting the claim from the appellant.  It appears from the 
veteran's claims folder that all available evidence has been 
obtained.  Significantly, the Statement of the Case provided 
to the appellant informed her of the pertinent laws and 
regulations and the evidence necessary to substantiate her 
claim.  As such, the Board finds that the duty to assist was 
satisfied, and the Board will proceed with a disposition on 
the merits.

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2000).  
The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases will be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also met: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, prostate cancer, respiratory cancers (of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is not warranted 
where a veteran does not have one of the diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See McCartt v. West, 12 Vet. App. 164 (1999).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

The veteran had active service from January 1964 to May 1967 
and he died in March 1998.  The veteran is reported to have 
served in Vietnam from November 21, 1966 to May 11, 1967.  
According to the veteran's death certificate, his death was 
due to metastatic cancer of the lung.  During his lifetime, 
he had established service connection for PTSD, evaluated as 
10 percent disabling.

The Board notes that respiratory cancers, including 
metastatic cancer of the lung, are statutorily recognized as 
one of the diseases attributable to Agent Orange exposure.  
See 38 C.F.R. § 3.309 (e) (2000).  In order to warrant 
service connection for lung cancer under these laws and 
regulations, the lung cancer must have manifested within 30 
years of the veteran's last exposure, or in this case, by May 
11, 1997.  However, as set forth below, there is no medical 
evidence of record demonstrating that the veteran's lung 
cancer manifested within 30 years from the date of last 
exposure to Agent Orange.  See 38 C.F.R. § 3.307(a)(6), (d).  
Furthermore, there is no medical evidence of record that 
establishes a link between the veteran's service and his 
death.

The record reveals that the veteran was diagnosed with 
metastatic cancer of the lung in November 1997.  Private 
medical records dated November 1997 show that the veteran was 
admitted to Pikeville Methodist Hospital with the preliminary 
diagnosis of syncope due to chronic obstructive pulmonary 
disease.  X-rays revealed an abnormal elongated mass in the 
right paratracheal region suggestive of a malignancy, found 
to be mediastinal and hilar adenopathy with post obstructive 
pneumonitis.  A CT scan of the chest further revealed that 
the veteran had a right hilar mass with some narrowing of the 
bronchi of the upper middle lobes, diffuse infiltration of 
the right upper lobes and some involvement of the right lower 
lobe.  He also had several metastatic nodules in the right 
upper and lower lobes and pericardial thickening due to 
effusion.  Brain scan further revealed multiple metastatic 
deposits, and significant edema.  He was diagnosed with lung 
cancer and metastasis to the brain.

Private medical records from September 1994 through January 
1998 indicate that prior to his admittance to Pikeville 
Methodist Hospital in November 1997, there was no evidence 
that the veteran had developed cancer of the lung.  Chest x-
rays from October 1996 and December 1996 showed chronic 
interstitial disease, but were negative for evidence of 
active disease.  Records from C.G. Nichols, M.D., dated 
September 1994 through November 1997, however, indicate that 
the veteran had been diagnosed with several other respiratory 
conditions, including emphysema, acute bronchitis, chronic 
obstructive pulmonary disease, and end stage lung disease. 

Another private medical from Dr. Nichols, dated November 
1997, indicates that the veteran had a history of heavy 
smoking and possible black lung disease.  Medical records 
from Anthony Rogers, M.D. also noted that the veteran 
reported a history of working in underground coal mines for 
23 years.  Additional medical records from Dr. Nichols dated 
October 1997 note that the "[p]atient is a military vet 
incidentally", but does not draw a link between the 
veteran's military service and his lung cancer.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  The evidence of record does not demonstrate 
that the veteran's metastatic cancer of the lung was 
manifested within 30 years from the date of the veteran's 
last exposure to Agent Orange.  The medical evidence does not 
show that the lung cancer was manifested until November 1997, 
when a chest x-ray revealed an abnormal mass in the veteran's 
right paratracheal region, and CT scans of the chest and 
brain found metastatic cancer of the lung.  None of the 
conditions that the veteran was diagnosed with prior to 
November 1997 were considered diseases associated with 
exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  

In short, there is no medical evidence in the veteran's 
medical records showing the presence of lung cancer prior to 
May 11, 1997, which is 30 years from the date the veteran was 
last in Vietnam and presumed exposed to Agent Orange.  As the 
veteran's diagnosis was outside the presumptive period for 
service connection of lung cancer, the appellant is not 
entitled to presumptive service connection for the cause of 
the veteran's death.  Moreover, there is no medical evidence 
of a nexus linking the veteran's metastatic lung cancer to 
the veteran's service.  Additionally, the evidence does not 
demonstrate that the veteran's service connected disability 
played any role in his death.  See 38 U.S.C.A. §§ 1110, 1116, 
1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The Board regrets that the appellant's claim must be denied 
on the basis that the veteran's fatal lung cancer was 
diagnosed too late to be afforded presumptive service 
connection.  However, the Board is bound by the laws 
prescribed by Congress and the regulations promulgated by the 
Secretary, and the Board is not free to disregard those laws 
and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  In conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	 Acting Member, Board of Veterans' Appeals



 

